i          i        i                                                                 i       i      i




                                             OPINION

                                        No. 04-09-00026-CV

                              R.B. DAUGHTRY and Ollie L. Daughtry,
                                         Appellants

                                                   v.

                       ATASCOSA COUNTY APPRAISAL DISTRICT,
               The Atascosa Appraisal Review Board and Its Chairman Herman Huser,
                                            Appellees

                    From the 81st Judicial District Court, Atascosa County, Texas
                                    Trial Court No. 08-04-0337
                            Honorable Donna S. Rayes, Judge Presiding

Opinion by:       Catherine Stone, Chief Justice

Sitting:          Catherine Stone, Chief Justice
                  Phylis J. Speedlin, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: November 4, 2009

AFFIRMED

           This is an appeal brought by property owners R.B. and Ollie Daughtry from the grant of a

plea to the jurisdiction filed by Atascosa County Appraisal District, the Atascosa Appraisal Review

Board, and Chairman Herman Huser (collectively “the District”). We conclude the trial court

properly granted the District’s jurisdictional challenge; therefore, we affirm the judgment of the trial

court.
                                                                                       04-09-00026-CV

                                           BACKGROUND

       The facts of this case are undisputed. Bratton owned real property in Atascosa County,

Texas, that was leased to the Daughtrys and used for agricultural purposes. The property was

designated open-space land by the District pursuant to section 23.54 of the Texas Tax Code. See

TEX . TAX CODE ANN . § 23.54 (Vernon 2008). On March 26, 2007, the District notified Bratton of

the need to re-apply for an open-space valuation for the 2007 tax year. Bratton did not re-apply for

the open-space designation and as a result, the open-space designation for the 2007 tax year was lost.

Bratton did not protest the District’s decision to remove the open-space designation from the

property.

       The Daughtrys purchased the real property owned by Bratton on July 9, 2007. At the time

of their purchase, the Daughtrys were unaware the property had lost its open-space land designation

for the 2007 tax year. The Daughtrys did not learn about this change until they received their tax bill

from the District, which reflected the property was assessed for taxation at market value. The

Daughtrys filed a written notice of protest with the District on February 28, 2008, complaining about

the District’s decision to remove the open-space land designation from their property for the 2007

tax year.

       The District set a date for a protest hearing. On the hearing date the members of the

Appraisal Review Board met regarding the Daughtrys’ protest. The record reflects that at the

meeting a motion was made and passed “to Deny Hearing.” The record on appeal is devoid of any

evidence that anything further transpired on the hearing date. Thereafter the District advised the

Daughtrys that: (1) their 2007 protest was received on February 28, 2008; (2) the deadline for the




                                                  -2-
                                                                                        04-09-00026-CV

protest was July 4, 2007; and (3) “therefore the Appraisal Review Board has denied hearing your

protest.”

       The Daughtrys subsequently filed suit against the District, claiming the District erred in

removing the open-space designation from their property for the 2007 tax year. The District

responded by filing a plea to the jurisdiction, claiming the trial court lacked subject matter

jurisdiction because the Daughtrys neither filed a 2007 application for an open-space appraisal, nor

timely protested the removal of the open-space designation. The district court granted the District’s

plea to the jurisdiction and dismissed the Daughtrys’ suit for want of jurisdiction.

                                       STANDARD OF REVIEW

       This court reviews a trial court’s determination of subject matter jurisdiction, including its

construction of pertinent statutes, de novo. Mayhew v. Town of Sunnyvale, 964 S.W.2d 922, 928

(Tex. 1998); Cooke County Tax Appraisal Dist. v. Teel, 129 S.W.3d 724, 727 (Tex. App.—Fort

Worth 2004, no pet.). “In deciding a plea to the jurisdiction, a court may not weigh the claims’

merits but must consider only the plaintiffs’ pleadings and the evidence pertinent to the jurisdictional

inquiry.” County of Cameron v. Brown, 80 S.W.3d 549, 555 (Tex. 2002). The plaintiff bears the

burden of pleading facts that show the district court has subject matter jurisdiction. Tex. Ass’n of

Bus. v. Tex. Air Control Bd., 852 S.W.2d 440, 446 (Tex.1993). When reviewing a trial court’s ruling

on a plea to the jurisdiction, we construe the pleadings in favor of the pleader and look to the

pleader’s intent. Id.

       “Under the exhaustion of administrative remedies doctrine, failure to comply with the

administrative review procedures of the [Tax] Code to their fullest extent precludes judicial review.”

Dallas County Appraisal Dist. v. Fund Recovery, Inc., 887 S.W.2d 465, 470 (Tex. App.—Dallas



                                                  -3-
                                                                                       04-09-00026-CV

1994, writ denied). “The doctrine of exhaustion of remedies directs that where the legislature has

given a person administrative remedies for action by an administrative agency which aggrieves him

that person must first exhaust those remedies before he can raise his claims in court.” Dallas County

Appraisal Dist. v. Lal, 701 S.W.2d 44, 46 (Tex. App.—Dallas 1985, writ ref’d n.r.e.). This

requirement is jurisdictional. Fund Recovery, Inc., 887 S.W.2d at 470.

                                             DISCUSSION

        The Daughtrys claim they had a right to appeal to the district court because they exhausted

their administrative remedies when the appraisal review board advised them that it “denied hearing

[their] protest.” The District counters that the trial lacked jurisdiction for two reasons: (1) the

Daughtrys failed to timely apply for an open-space appraisal for the 2007 tax year; and (2) the

Daughtrys failed to timely protest the District’s decision to remove the open-space designation from

their property for the 2007 tax year. Based on the controlling provisions of the Tax Code, we believe

the trial court properly granted the plea to the jurisdiction filed by the District.

        Under the Tax Code, a “‘person claiming that his land is eligible for appraisal under [the

open-space exemption] must file a valid application with the chief appraiser.’” Cordillera Ranch,

Ltd. v. Kendall County Appraisal Dist., 136 S.W.3d 249, 254-55 (Tex. App.—San Antonio 2004,

no pet.) (citing TEX . TAX CODE ANN . § 23.54 (a)). A property owner claiming his or her property

is eligible for appraisal as open-space land must file the application with the chief appraiser before

May 1 or, in instances where good cause is shown, at a later time, TEX . TAX CODE ANN . § 23.54 (d),

but in all cases before the appraisal review board approves the appraisal records. Id. § 23.541 (a)

(Vernon 2008). If the property owner fails to file a valid application on time, his or her land is

ineligible for an open-space appraisal for that year. Id. § 23.54 (e).



                                                   -4-
                                                                                           04-09-00026-CV

        A property owner is entitled to protest the determination that his or her property does not

qualify for an open-space appraisal. Id. § 41.41 (a)(5) (Vernon 2008). If the owner acquires his or

her property after January 1 and before the deadline for filing notice of the protest, the owner may

pursue a protest in the same manner as a property owner who owned the property on January 1. Id.

§ 41.412 (a) (Vernon 2008). A property owner initiating a protest must file a written notice of

protest with the appraisal review board within applicable deadlines or, in instances where good cause

is shown, at a later time as long as it is filed before the appraisal review board approves the appraisal

records. Id. § 41.44 (a), (b). A property owner who has obtained an order of the appraisal review

board determining a protest under Chapter 41 is entitled to seek redress in district court following

the appraisal board’s ruling. See id. § 42.01 (1)(A) (Vernon 2008). Section 42.01 of the Tax Code

specifically states a property owner is entitled to appeal to the district court “an order of the appraisal

review board determining . . . a protest by the property owner as provided by Subchapter C of

Chapter 41.” Id.

        In this case, the trial court properly dismissed the Daughtrys’ suit because they failed to

adhere to the administrative procedures set forth in the Tax Code. It is undisputed by the parties that

no application for open-space appraisal was ever filed by the Daughtrys or the previous owner as

required by section 23.54 of the Tax Code. See id. § 23.54. The parties also do not dispute that the

Daughtrys’ written notice of protest was filed well after the appraisal review board approved the

appraisal records for the 2007 tax year. See id. § 41.44 (b). Given these facts, it is clear that the

Daughtrys failed to exhaust their administrative remedies, which is a jurisdictional prerequisite to

obtaining judicial review.




                                                    -5-
                                                                                         04-09-00026-CV

        The Daughtrys nonetheless contend the trial court erred in granting the District’s plea to the

jurisdiction, citing Cooke County Tax Appraisal District v. Teel, 129 S.W.3d 724 (Tex. App.—Fort

Worth 2004, no pet.). In Teel, our sister court addressed the question of whether taxpayers had

properly complied with the procedural requirements of the Tax Code in order to challenge the

appraisal district’s denial of an agricultural-use valuation on their property. Id. at 727-30. The

taxpayers purchased agricultural-use property in December 1999, but with an effective date of

January 6, 2000. Id. at 726. The appraisal district erroneously recorded the transfer date as

December 15, 1999 and sent notice to the new owners indicating their property would be assessed

for taxation at market value for the 2000 tax year unless they filed a new application for agricultural-

use valuation. Id. at 727. The taxpayers, however, did not receive the notice until after the deadline

for filing the application. Id. Upon receiving the notice, the taxpayers filed an application for

agricultural-use valuation along with a protest disputing the district’s valuation of their property at

market value for the 2000 tax year. Id. The appraisal review board accepted the taxpayers’ protest

and application, id. at 727, 728, but denied their request to have the property considered agricultural-

use property. Id. at 727. When the taxpayers received the appraisal review board’s final written

order, they filed a petition for review with the district court. Id. at 726. The district court concluded

it had subject matter jurisdiction over the taxpayers’ suit and held the taxpayers’ land qualified as

agricultural-use property for the 2000 tax year. Id. at 727.

        On appeal, the appraisal district claimed that the trial court lacked subject matter jurisdiction

because the taxpayers’ protest and application for agricultural-use valuation were untimely. Id. at

728. The appellate court, however, concluded the trial court had jurisdiction over the taxpayers’ suit.

Id. at 729. The court stated the appraisal district allowed the taxpayers to file an application for



                                                   -6-
                                                                                       04-09-00026-CV

valuation and protest, which led the appraisal review board to issue an order regarding the protest.

Id. The court explained that the only prerequisite for the taxpayers to seek judicial review to the

district court was an appraisal review board order regarding their protest. Id. at 728-29. Therefore,

the appellate court declared the trial court had jurisdiction under the circumstances because the

record demonstrated the taxpayers had exhausted all of their administrative remedies under the Tax

Code prior to the filing of their lawsuit. Id. at 729.

       The Teel decision is distinguishable from the instant case in numerous regards. Unlike the

taxpayers in Teel, neither the Daughtrys nor their immediate predecessors ever filed an application

for open-space appraisal for 2007. Moreover, the District never accepted the Daughtrys’ untimely

protest. The District specifically advised the Daughtrys that: (1) their 2007 protest was received on

February 28, 2008; (2) the deadline for the protest was July 4, 2007; and (3) “therefore the Appraisal

Review Board has denied hearing your protest.” Lastly, the record is devoid of an “order” from the

appraisal review board concerning the Daughtrys’ protest. These circumstances are vastly different

from those presented in Teel and demonstrate the Daughtrys did not exhaust their administrative

remedies as required by the Tax Code. Accordingly, we hold the trial court properly granted the plea

to the jurisdiction filed by the District and overrule the Daughtrys’ first issue.

       Finally, the Daughtrys claim the trial court erred by failing to file findings of fact and

conclusions of law. However, the Daughtrys’ brief fails to explain or develop this contention and

the record does not demonstrate how they were harmed by the absence of findings and conclusions.

See TEX . R. APP . P. 38.1(h) (requiring appellant’s brief to contain “a clear and concise argument for

the contentions made, with appropriate citations to authorities and to the record”). Accordingly, we

overrule their second issue.



                                                  -7-
                                                                                04-09-00026-CV

                                   CONCLUSION

Based on the foregoing, the judgment of the trial court is affirmed.



                                               Catherine Stone, Chief Justice




                                         -8-